Citation Nr: 9919331	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-41 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating above 40 percent 
disability evaluation prior to 
April 1, 1996, for residuals of low back strain with 
postoperative laminectomy and fusion at L4-S1.

2.  Whether the reduction of the veteran's rating to 10 
percent for residuals of low back strain with postoperative 
laminectomy and fusion at L4-S1, effective April 1, 1996 was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955, October 1956 to October 1959 and from December 
1959 to January 1975.  This matter came to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  In May 1997 the Board remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

When this case was remanded by the Board in May 1997, the 
issues were not stated as shown on the title page of this 
decision.  However, in reviewing the procedural history of 
this case, it is felt that the issues are better defined as 
presently shown on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to April 1, 1996, residuals of low back strain with 
postoperative laminectomy and fusion at L4-S1 were manifested 
by symptoms compatible with sciatic neuropathy, with muscle 
spasm and characteristic pain, with little intermittent 
relief.

3.  The veteran although reporting for his scheduled VA 
examination in July 1997 refused to be examined without 
adequate cause; he failed to assist in the development of his 
claim to determine whether the reduction in his rating to 10 
percent for residuals of low back strain with postoperative 
laminectomy and fusion at L4-S1, effective April 1, 1996 was 
proper.


CONCLUSIONS OF LAW

1.  Entitlement to a rating of 60 percent prior to April 1, 
1996 for residuals of low back strain with postoperative 
laminectomy and fusion at L4-S1 is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.655 (1998).

2.  The reduction in the rating to 10 percent for residuals 
of low back strain with postoperative laminectomy and fusion 
at L4-S1, effective April 1, 1996 was proper.  38 U.S.C.A. 
§§ 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO granted service connection for a low back disorder in 
a March 1975 rating decision.  A November 1992 rating 
decision granted the veteran a 40 percent rating for his low 
back disability, effective from April 1, 1992, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
veteran presented testimony regarding his back at his June 
1993 RO hearing.  This was accepted as an notice of 
disagreement to the November 1992 rating action.  An August 
1995 rating decision proposed to reduce the veteran's rating 
for his low back disability and a January 1996 rating 
decision actually reduced the veteran's rating to 10 percent, 
effective April 1, 1996.

During his September 1992 VA orthopedic examination, the 
veteran walked with a slow, cautious gait, favoring his right 
lower extremity.  He had undergone back surgeries in 1987 and 
January 1992.  He complained of constant low back pain that 
occasionally radiated into his right lower extremity.  His 
back pain was aggravated by sitting, standing and bending, 
but was not influenced by weather.  The veteran could easily 
heel walk, but had difficulty toe walking.  He was able to 
completely squat and rise with support.  His lumbosacral (LS) 
spine was flat and he had bilateral muscle spasm and 3 or 4+ 
tenderness along his LS spine.  There was a well-healed, 
tender, mid-line scar measuring 11 cm.  The was swelling of 
the scar in the middle aspect.  His low back range of motion 
was diminished.  His forward flexion was "almost nil," he 
could extend to 0 degrees and laterally flex to 5 degrees 
bilaterally.  Bilateral sciatic nerve tenderness was absent.  
His reflexes were bilaterally suppressed at the knees and 
ankles.  While straight leg raising was negative on the left, 
it was positive on the right side at 30 degrees.  His left 
leg strength was normal, while his right leg strength was 
4/5.  The examiner diagnosed healed status post laminectomy 
and fusion of the LS spine, with residuals of decreased range 
of motion, degenerative changes locally and healed cicatrix, 
complicated by swelling in the middle aspect over the LS 
spine.

Treatment records from Fitzsimmons Army Medical Center dating 
from July 1992 to April 1993 show that the veteran complained 
of neck and back pain in September 1992 and underwent 
physical therapy.  While the neck pain improved, the veteran 
continued to complain of low back pain.  A November 1992 MRI 
scan of the lumbosacral spine showed an impression of 
postoperative changes consistent with extensive posterior 
spinal fusion at the L4 through S1 levels and disc 
desiccation and degenerative changes at the L5-S1 level with 
enhancing scar in the right lateral recess surrounding the 
right L5 nerve root.  An April 1993 orthopedic progress note 
shows the examiner's impression of failed back syndrome, 
persistent right lower extremity radiculitis, secondary to 
epidural scarring, probable pseudoarthrosis of an attempted 
lumbar fusion, and marked inconsistent physical examination 
in a patient with significant social stressors at that time.  

During his June 1993 VA personal hearing, the veteran 
testified that he had constant severe back pain day and night 
that radiated into his right leg accompanied by back spasms.  
He experienced pain when sitting or getting up from a sitting 
position and took Tylenol III or occasionally "Tylenol V" 
for his back pain.  He stated that he had had two back 
surgeries at a private hospital in 1989 and 1992 and that 
both were considered failures.  Because these two surgeries 
were considered failures, a third back surgery had been 
postponed as it was likely also to fail.  The veteran stated 
that his back was swollen and that he was unable to wear a 
corset because of back tenderness.  Sneezing, as well as 
bowel movements caused excruciating back pain.  After his 
second back surgery the veteran could not touch his toes, 
extend backwards or rotate from side to side and said that he 
felt as if there were a knife in his back after attempting to 
do so.  The veteran resigned as a maintenance worker for the 
post office after his second surgery.  At the time of the 
hearing the veteran was getting therapy two times a week.  He 
was not receiving Social Security Administration Disability 
benefits.

Fitzsimmons Army Medical Center treatment records dating from 
September 1993 to March 1994 show no treatment for back 
complaints.  

A July 1995 VA general medical examination shows that the 
veteran had been unemployed since 1992, after his last 
surgery.  He had not undergone surgery or been hospitalized 
since his last VA evaluation.  He complained that his 
symptoms had worsened in the last two years with sciatica 
extending down his left leg, as well as his right leg.  His 
right sciatica was chronic, but varied in severity.  His 
chronic back pain was localized in the right paraspinal 
musculature and was aggravated by twisting, turning, reaching 
or just at random.  His pain frequently awakened him at 
night.  The examiner found that the veteran was nontender to 
palpation over the spinous processes in the lumbosacral 
region.  Straight leg raising was 0-85 degrees on the right 
and 0-90 degrees on the left without discomfort.  The 
examiner observed no deformities or atrophy in the lower 
extremities, although there was discrepancies in the 
circumferences of the veteran's mid thighs and mid calves.  
All pulses were 2+ and symmetrical.  The veteran could squat 
down and arise to a standing position and was also able to 
heel and toe walk; however with decreased amplitude and 
strength.  He was able to forward flex to 85 degrees, 
backward extend to 15 degrees and laterally rotate to 35 
degrees on both sides and bilaterally flex to 40 degrees.  
His sensory examination was intact to both pinprick and light 
touch.

During his November 1995 personal hearing, the veteran 
testified that he was unable to wear any type of back support 
because he could not stand the pressure on his lower back.  
He further testified that he walked in a stooped manner with 
his arms forward because it was the most comfortable position 
for him.  His back was swollen at all times.  At times 
numbness in his right foot caused him to trip and he dragged 
his right foot.  He testified that he had not received 
treatment for his low back since 1992 and that he had been 
told that nothing could be done for him after he refused 
narcotics.  The veteran described his conditions as having a 
"floating disc" and said he had severe back pain with bowel 
movements, sneezing and while having sex.  He took extra 
strength Tylenol for the pain.  The veteran felt that the 
most recent VA examination was inadequate and he could not 
remember if the physician actually touched him during the 
examination.  He believed his low back condition had not 
improved since his last surgery.

A November 1996 MRI of the veteran's lumbar spine, conducted 
by Donald S. Corenman, M.D., D.C., shows degenerative signal 
intensity at L2 through S1, with high intensity zones at L3-4 
and 4-5.  There was an attempted fusion posteriorly; however, 
at multiple levels it was hard to determine whether or not 
the fusion was solid.  There was no evidence of compression 
or significant epidural fibrosis or arachnoiditis.  The 
impression was post-surgical changes with no evidence of 
intra-thecal pathology.  Dr. Corenman talked with the veteran 
with regard to potential future stabilization of the back, 
but the veteran indicated that he could tolerate the pain, 
thus the discussion was discontinued and he was not scheduled 
for follow-up examination.  A November 1996 letter from Dr. 
Corenman indicates that the veteran had developed 
pseudoarthroses after an attempted fusion at L4 through S1.  
The physician opined that the veteran's diagnosis under VA's 
schedule of ratings would be severe intra-vertebral disc 
syndrome with recurrent attacks with intermittent relief and 
at a rating of 40 percent.  

During the veteran's March 1997 Travel Board hearing before 
the undersigned Board Member, he testified that his last VA 
examination was inadequate and that the female examiner asked 
only a few questions, requested him to stand on his toes and 
do a little bend.  She did not touch him and he felt like she 
treated him like he had not bathed.  He also indicated that 
she told him to be quiet.  The veteran strongly believed that 
his race was a factor in the way he was treated.  He 
testified that he was not able to bend backwards and could 
not rotate his body as it caused muscle spasms.  He also 
testified that he felt pain after his VA examinations, when 
he had returned home.  He described his pain as excruciating, 
that it felt like a "knife" in his spine and stated that it 
awakened him at night.  Sometimes he was unable to feel his 
right leg while walking.  He stated that he had seen Dr. 
Corenman on only two occasions.  The veteran advised this 
Member that he would be willing to submit to a VA 
neurological examination if one were scheduled on his behalf.

In May 1997, the veteran's case was remanded to afford him a 
VA neurological examination with a VA examiner who had not 
previously examined him.  The veteran was advised of the 
scheduled examination and the consequences should he fail to 
report for it.  In July 1997, although the veteran reported 
to his examination, he refused to be examined and requested 
that his claims be determined based on the private 
physician's records he had submitted.

Analysis

Entitlement to an increased rating above 40 percent
prior to April 1, 1996

The veteran originally appealed the November 1992 rating 
decision.  A veteran's assertion of an increase in severity 
of a service-connected disorder constitutes a well-grounded 
claim requiring the VA fulfill the statutorily required duty 
to assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a 
new claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A 60 percent rating is assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, with 
little intermittent relief.  A 40 percent rating is assigned 
for severe impairment manifested by recurring attacks, with 
intermittent relief.  Where the impairment is moderate, 
manifested by recurring attacks, a 20 percent rating is 
assigned.  For mild impairment, a 10 percent rating is 
awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

In reviewing the evidence of record, it appears that at the 
time of the September 1992 VA orthopedic examination, the 
veteran demonstrated symptoms compatible with sciatic 
neuropathy, with muscle spasm and characteristic pain, with 
little intermittent relief.  On that basis, a 60 percent 
rating is awarded.


Whether the reduction in the rating to 10 percent 
effective April 1, 1996 was proper

When a VA examination is scheduled in conjunction with an 
original claim (other than an original compensation claim), a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increased evaluation, and the veteran, without 
good cause, fails to report for the examination, the claim 
shall be denied.  38 C.F.R. § 3.655.  Good cause includes, 
but is not limited to, the illness or hospitalization of the 
claimant, or death of an immediate family member.  38 C.F.R. 
§ 3.655(a).  Thus, a veteran has a responsibility to report 
for VA examinations, which have been authorized and 
scheduled.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992); 
Olson v. Principi, 3 Vet. App. 480 (1992); 38 C.F.R. § 3.326, 
3.655 (1998).  

In conjunction with the issue of whether the reduction in the 
veteran's rating to 10 percent was proper, the veteran 
specifically told the undersigned Board member that he would 
appear for a VA neurological examination ("If I say something 
I keep my word"  Transcript, hereinafter Tr.  Page 17).  The 
Board finds that the veteran had notice of his scheduled VA 
examination and the consequences should he fail to report.  
Although the veteran did report for the July 1997 
examination, his refusal to undergo the examination had the 
same consequence as a failure to report.  He has not offered 
any good cause for his failure to cooperate at his most 
recent examination.  In this regard, the Board notes that, in 
consideration of the veteran's concerns about prejudice 
against his claims, he was specifically scheduled for an 
examination with a physician who had not previously examined 
him.  Further, the VA examiner explained several times why it 
was important for the veteran to undergo the examination.  
However, the veteran would not agree to the examination.  See 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  Although the 
Board must assist a veteran who has submitted evidence of a 
well-grounded claim, this duty to assist is not always a one-
way street, and a veteran may not passively wait for 
assistance in those situations in which he may or should have 
information that is necessary in the development of his 
claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The veteran's claim is not an original claim for compensation 
benefits.  Accordingly, this language leaves no authority for 
the RO or the Board to review the issues on appeal on the 
basis of whatever evidence is of record where the claimant 
does not show "good cause" for failure to report for 
scheduled examination.  Rather, it compels the RO and the 
Board to deny the claims strictly on the basis of the failure 
to report for a scheduled VA examination without good cause.  
Therefore, the Board concludes that the veteran's claim must 
be denied.


ORDER

Entitlement to a rating of 60 percent for residuals of low 
back strain with postoperative laminectomy and fusion at L4-
S1, prior to April 1, 1996 is awarded, subject to the 
regulations governing the criteria for award of monetary 
benefits.

The reduction of the veteran's rating to 10 percent for 
residuals of low back strain with postoperative laminectomy 
and fusion at L4-S1, effective April 1, 1996 was proper.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

